Citation Nr: 0418316	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  98-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters, P. S. and A. D.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION

The veteran had honorable active service from February 1941 
to August 1945, including during World War II, he was a 
prisoner of war (POW) of the Nazi Germany government from 
January 1944 to April 1945, and was awarded or authorized the 
Purple Heart.  He died in December 1997, and the appellant is 
his surviving spouse.  

This case comes before the Department of Veterans Affairs 
(VA), Board of Veterans' Appeals (Board) on appeal from a 
February 1998 rating decision of the Cleveland, Ohio, 
Regional Office (RO), which denied the benefit sought on 
appeal.  There are no other issues on appeal.  See 
Introduction section, pages 2 and 3, Board Remand, dated 
November 30, 2000.  

On October 24, 2000, the appellant and her daughters, P. S. 
and A. D., appeared at a hearing before the undersigned 
Acting Veterans Law Judge in Washington, D.C., at which time 
they testified with respect to the issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.  Sworn testimony of the appellant and her 
daughter, P. S., was also obtained at a hearing conducted at 
the RO in December 1998, and a transcript of that hearing is 
also on file.  

Based on the appellant's request, she was scheduled for 
another personal hearing before a Veterans Law Judge at the 
Board's Washington, DC headquarters.  A hearing was scheduled 
on June 7, 2004.  In a statement dated in May 2004, she 
canceled this hearing and indicated that she had no further 
evidence to submit.  Accordingly, the Board will conduct 
further appellate review of this appeal as if the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2003).

A motion to advance this case on the docket due to the 
appellant's advancing age was granted by the Board in June 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).
FINDINGS OF FACT

1.  The veteran died in December 1997 at the age of 78 years, 
due to an immediate cause of meningitis, a consequence of 
encephalitis and a cerebral vascular accident; other 
significant conditions contributing to death, but not 
resulting in the underlying cause of death, was a 
lumboparitoneal shunt for hydrocephalus.  

2.  At the time of his death, the veteran was service 
connected for an anxiety disorder, rated as 50 percent 
disabling, residuals of bilateral frozen feet, rated as 
10 percent disabling, irritable bowel syndrome, rated as 10 
percent disabling, and hemorrhoids, rated as noncompensably 
disabling.  

3.  The veteran is not shown to have had malaria, meningitis 
or hydrocephalus in, or as a result of, his military service, 
or secondary to service-connected disability.  

4.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service, 
or to service-connected disability.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

I.  The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date. In this case, 
the appellant's appeal remains pending before the Board and 
therefore, is not final.  38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [Board must make determination as to 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows.  

Once all the pertinent evidence has been brought together in 
the VA claims file, the Board has the responsibility to 
evaluate the record on appeal.  38 U.S.C.A. § 7104 (West 
2002).  When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant's claim on appeal was originally denied in a 
February 1998 RO rating decision, prior to the enactment of 
the VCAA, but not on the basis that the claim was not well 
grounded-the claim was considered well-grounded, but denied 
on the merits using the same standard of review as required 
by post-VCAA cases.  The Board remanded the claim in November 
2000 for development, which has now been satisfactorily 
completed.  In any event, notice of VCAA was issued to the 
appellant in July 2001 and in May 2003, and the record shows 
that the RO continued to apply the proper standard of review, 
as required by VCAA, in readjudicating the claim in a May 
2003 supplemental statement of the case (SSOC).  Accordingly, 
the Board finds that the RO's adjudication and/or 
readjudication of this claim on the merits is in compliance 
with the VCAA.

The Board will apply the current standard of review in 
adjudicating this claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO sent the appellant VCAA notice 
letters in July 2001 and in May 2003 advising her of the 
evidence necessary to establish service connection for the 
cause of the veteran's death, and the later notice informed 
her that the RO would obtain any VA medical records she 
identified as relevant and that she could authorize VA to 
obtain private medical records by completing the appropriate 
VA form (21-4142).  Moreover, the record shows that the 
appellant was informed of the law and regulations generally 
applicable to her claim for service connection for the cause 
of the veteran's death by the SSOC furnished to her in May 
2003.  

The above letters advised her of the provisions relating to 
the VCAA, to include that she could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated the veteran, and 
the development efforts thus taken in connection with her 
claim by VA.  She also was advised of the type of evidence 
that could support her claim, in particular, a statement from 
a medical doctor indicating a relationship between the cause 
of the veteran's death and an injury or disease which began 
or was worsened during service, and she was informed that she 
could authorize VA to obtain private medical records by 
completing the appropriate VA form (21-4142), a copy of which 
was enclosed with the letter.  Her understanding of her 
respective duty is also evidenced by the fact that she did 
identify private medical records, and those records still 
available were received at the RO.  

The Board also notes that that the above VCAA letters 
requested a response within 30 to 60 days.  However, the 
letters also expressly notified the appellant that she had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  In response to the 
first VCAA letter of July 2001, the record shows that the 
appellant submitted copies of the veteran's private terminal 
treatment records dating from December 1997, and she also 
submitted other private treatment records dated from 1991.  
Her responses to the May 2003 VCAA notice indicate that all 
identified evidence has been obtained, and that she no 
additional documents to submit or identify.  Her 
representative submitted final argument in summation in June 
2004, without identifying any development yet to be 
completed.  

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003) [the PVA case] the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence. However, the factual scenario in the PVA 
case, which involved the RO sending a VCAA notification 
letter that did not properly advise the claimant of the one-
year rule, is inapplicable to the specific circumstances of 
this case. In PVA, the Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period for 
submitting evidence had expired. In other words, the Federal 
Circuit wanted to ensure that a claimant had sufficient time 
to submit evidence before an adjudication was made. Here, the 
appellant has had well in excess of one year to submit 
evidence in support of her appeal, and in fact, she has done 
so and has essentially indicated that she has no further 
evidence to submit.  The Board has reviewed the record, and 
all indicated development has been completed.  And as will be 
further discussed below, she has not submitted sufficient 
medical evidence addressing a nexus between the cause of the 
veteran's death and any incident, event, injury or disease 
from his active duty service in World War II.  It therefore 
appears pointless to require VA to wait still longer to 
adjudicate this appeal when it is clear that no additional 
evidence is forthcoming-a matter in which all interested 
parties appear to agree.  

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he or she had left to submit 
evidence is inapplicable in the specific circumstances of 
this case. The appellant in this case has been made aware on 
multiple occasions, in response to the VCAA notice letter, 
the statement of the case and the notice of transfer of the 
claims file to the Board, that she had still more time to 
submit evidence. No additional evidence appears to be 
forthcoming. Since this claimant has, as a matter of fact, 
been provided at least one year to submit evidence, and it is 
clear that she has nothing further to submit, the 
adjudication of her claim by the Board at this time will 
proceed.  

The Board's finding that the appellant was properly notified 
also is consistent with the newly enacted legislation from 
Congress addressing the impact of the PVA ruling on the one- 
year rule, which was made retroactively effective from the 
date of passage of the VCAA, November 9, 2000. See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C. § ____) 
[reinstating VA's authority to make decisions on all claims 
without waiting for expiration of the one-year VCAA notice 
period, provided that appropriate development under currently 
existing law has been accomplished].  

The Board finds that the foregoing information provided to 
the appellant satisfies the requirements of 38 U.S.C.A. § 
5103 and Quartuccio in that she was clearly notified of the 
evidence necessary to substantiate her claim. The Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable-if not exhaustive, efforts 
have been made to assist the appellant in obtaining evidence 
necessary to substantiate her claim for the benefits sought 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating her claim. As 
noted above, the appellant does not appear to contend that 
additional evidence that is pertinent exists and needs to be 
obtained.  The Board takes due notice of the appellant's 
statements of December 2002 and June 2003.  However, her 
December 2002 statement is inaccurate with regard to service 
medical records.  As noted by the Board's November 2000 
Remand (at page 4), there does not appear to be any 
additional pertinent service medical or personnel records 
available in this case: Service medical records appear to be 
fully complete, and service personnel records, while 
apparently incomplete, are not pertinent to any critical 
matter on appeal, or any factual matter forming a basis for 
the adjudication of the claim on appeal.  

The Board finds that sufficient evidence exists to equitably 
adjudicate the claim on appeal.  As the Court has stated: 
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim. She exercised 
her right to a hearing in October 2000 before the undersigned 
Acting Veterans Law Judge, at which time she presented her 
personal lay testimony.  While she initially expressed a 
desire for another hearing, which was scheduled for June 
2004, she withdrew this request in May 2004 stating that she 
had no more evidence to submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case. The 
Board can identify no further development that would aid the 
Board's inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Board will accordingly move on to a discussion of the 
issue on appeal.  

II.  Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

For certain chronic disorders, including the lung disorder, 
bronchiectasis (chronic dilation of bronchi as a sequel of 
inflammatory disease or obstruction), service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).



Service connection - cause of death

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She claims that the 
veteran contracted malaria while being held as a POW of the 
Nazi Germany government from January 1944 to April 1945, and 
that as a result, he developed secondary meningitis and 
encephalitis disease, which caused his death in December 
1997.  She also asserts that the veteran's malaria might have 
been dormant or "adormant," detectible only by DNA testing, 
never performed during the veteran's life.  

At the time of his death, the veteran was service connected 
for an anxiety disorder, rated as 50 percent disabling, 
residuals of bilateral frozen feet, rated as 10 percent 
disabling, irritable bowel syndrome, rated as 10 percent 
disabling, and hemorrhoids, rated as noncompensably 
disabling.  The veteran was not service connected for malaria 
at the time of his death.  

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability. The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). In determining whether 
a service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially to 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).  
III.  Factual Background  

The veteran's service medical records contain no evidence of 
any treatment for malaria, hydrocephalus, meningitis or 
related diagnosis, to include any cerebral vascular accident.  
A full set of service medical records are on file, and 
include a report of physical examination prior to discharge, 
dated in August 1945.  This medical record specifically 
includes the medical examiner's notation that the veteran had 
"[n]o malaria..."  The veteran was noted to have had frozen 
feet in January 1944 when he was held as a POW for a period 
of approximately 14 months.  The veteran was discharged from 
military service in August 1945.  

A VA examination report of November 1945 indicates no 
reported history of malaria, encephalitis or meningitis while 
in the service.  Chest and heart X-ray studies of November 
1945 are negative.  

As noted above, the veteran was treated for frozen feet while 
a POW in service; and service connection was granted for 
residuals of frozen feet in a November 1945 VA rating 
decision, which also established service connection for 
hemorrhoids, skin tags.  

When the veteran was next provided a VA examination in 
February 1952, the examiner noted a detailed history of his 
in-service treatment, which is silent for any malaria, 
encephalitis or meningitis.  Physical examination was 
essentially negative.  

Both a VA medical record of March 1952 and a private medical 
record of April 1952 regard treatment for the veteran's 
service-connected hemorrhoids and an infected polyp of the 
anal canal, and each report includes notation of the 
veteran's service medical history, but are silent for any 
reported treatment for malaria, encephalitis or meningitis.  

Records dated or received in June 1984, constituting a VA 
Former POW Medical History report personally completed by the 
veteran, a private medical statement, and a VA medical 
statement, are each silent for any history of malaria, 
encephalitis or meningitis, including while the veteran was 
being held as a POW.  The veteran specifically denied any 
history of malaria, pneumonia, tuberculosis, worms, scabies 
or diphtheria while in the service of the military.  He also 
denied that he had had any fever during his POW captivity, or 
that he had any medical operations during this time.  

The remaining post-service medical evidence shows initial 
treatment for normal pressure hydrocephalus in April and May 
1991, following a recent history of difficulty walking and a 
generalized decrease in activity since April 1991.  See 
September 1991 private hospital discharge summary, University 
of Virginia Medical Center.  At that time-for the first 
time-the veteran's past medical history was noted to include 
arterial hypertension, adult onset diabetes mellitus, and a, 
"history of malaria in 1943."  The veteran underwent 
surgery for the implant of a lumbar peritoneal shunt in 
September 1991 for the relief of the normal pressure 
hydrocephalus.  

Private medical records of 1995, 1996 and 1997 show treatment 
for several cerebral vascular accidents, status post new 
brain stem cerebral vascular accident in December 1996, with 
associated bilateral motor deficits.  Although initial 
private medical treatment records of early December 1996 
(Stringfellow Memorial Hospital) noted the veteran's 
prolonged stupor was questionably due to either meningitis or 
an infected peritoneal shunt, upon transfer to a hospital 
with more specialization in neurosurgery (University of 
Alabama Medical Center) it was determined that the veteran 
had "good shunt functioning," and that he had had multiple 
new brain stem cerebral vascular accidents, with left sided 
deficits.  The veteran was transferred to a nursing home in 
January 1997.  

Terminal treatment records of December 1997 show treatment 
for "viral" meningitis, nonspecific "bacterial" 
meningitis, atrial fibrillation, congestive heart failure, 
cerebral vascular accident, encephalitis, an upper 
respiratory tract infection and diabetes.  

According to the certificate of death, the veteran died in 
December 1997 at the age of 78 due to an immediate cause of 
meningitis, due to, or a consequence of, encephalitis and a 
cerebral vascular accident.  The veteran's lumboperitoneal 
shunt was listed as a significant condition contributing to 
death but not resulting in the underlying cause.  No autopsy 
was performed.  

As noted above, at the time of the veteran's death, service 
connection was in effect for an anxiety disorder, rated as 50 
percent disabling; residuals of bilateral frozen feet, rated 
as 10 percent disabling; irritable bowel syndrome, rated as 
10 percent disabling, and hemorrhoids, rated as 
noncompensably disabling.  Service connection for 
hypertension was denied in an October 1984 RO rating 
decision, and the veteran had never filed a claim of service 
connection for malaria during his life.  

Since the veteran's death, the appellant has submitted 
several private medical statements in a effort to support her 
claim on appeal that the veteran was infected with the 
malaria virus while in service, that this exposure was 
perhaps dormant and left undiagnosed, and that his death was 
due to, or hastened by, his dormant malaria.  

In a March 1998 private statement (J. D. R.), presumably a 
physician but not identified as such, noted a medical history 
provided by the veteran's spouse, indicating that the veteran 
had undergone surgical insertion of a peritoneal shunt 
"secondary to problems after a severe malarial disorder" 
while the veteran had been a POW.  The author of the 
statement was of the opinion that given this history, a 
shunt, "may very well have" precipitated the veteran's 
demise because of the inability to remove the shunt and the 
focus of the veteran's fatal infection.  It was felt that 
,"if the shunt and his other primary medical conditions were 
part of the veteran's VA disability," then VA benefits would 
be warranted.  

A May 1998 private medical statement (W. A. M, M. D.) 
indicates that the veteran's shunt for normal pressure 
hydrocephalus, "may be related" to meningitis contracted by 
the veteran in W.W. II., noting that the veteran had also 
contracted malaria while in the service.  In a handwritten 
statement of December 1998, the author indicates that he had 
discussed the veteran's case with an infectious disease 
specialist, who felt that is was, "possible" that malaria, 
which can cause meningoencephalitis, "could eventually" 
lead to normal pressure hydrophalus, which resulted in the 
need for a shunt, and caused difficulty in treating the 
veteran's meningitis-resulting in the veteran's death.  

IV.  Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2). Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), the veteran's service medical records 
are entirely negative for any treatment or diagnosis of 
malaria, encephalitis, meningitis or any cerebral vascular 
accident.  Rather, the veteran is not shown to have ever had 
malaria, and treatment for encephalitis, meningitis and 
cerebral vascular accidents are not shown for many decades 
years the veteran's discharge from service in 1945.  As noted 
above, service medical records and remote post-service 
medical records clearly show no treatment for, or history of, 
malaria in service-the veteran was not found to have been 
infected by malaria on numerous examinations in service and 
thereafter.  The veteran himself denied any history of 
malaria on numerous occasions, including on examination in 
August 1945, on VA examinations in November 1945, March and 
April 1952, and June 1984, and when specifically asked on a 
VA POW medical history report in June 1984.  In his June 1984 
POW medical history, the veteran also denied any history of 
fever during his time as a POW.  

The Board notes that a September 1991 hospital discharge 
summary include notation of a history of malaria in 1943.  As 
pointed out by the RO, the veteran received treatment for a 
disorder not pertinent to the appeal in 1943, which was prior 
to his POW status from January 1944 to April 1945.  To be 
clear, service medical records from 1943 are on file and 
clearly show treatment for a disorder not pertinent to the 
appeal.  The Board additionally notes that this record would 
not support the appellant's assertion that the veteran 
contracted malaria while he was being help as a POW in 1944 
and 1945.  The salient point is that the September 1991 
notation does not demonstrate that the veteran had malaria in 
service, but merely notes a medical history provided by the 
veteran or the appellant-45 years after the recalled events.  

The Board has carefully and compassionately reviewed the 
medical evidence of record, including the September 1991 
record noted above, as well as the three private medical 
opinion statements of record.  The September 1991 record, the 
March 1998 statement of Dr. J. E. R., and the May and 
December 1998 statements of Dr. W. A. M. each assume a 
medical history of malaria in service-a medical history 
specifically and repeatedly discredited and not shown by the 
contemporaneous medical records of 1945 through 1984.  That 
is, each of these medical opinions assumes a medical fact at 
issue-that the veteran had malaria in service.  As noted 
above, both service and remote post-service medical records, 
including statements of the veteran during his healthy 
lifetime, directly and repeatedly refute any history of 
malaria in service, including while being held as a POW of 
the Nazi Germany government in 1944 and 1945.  As such, these 
medical statements of a possible link between any in-service 
malaria (not otherwise shown) and his death 50 years later 
are speculative, and of little probative weight.  Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by a veteran/appellant that is unsupported 
by clinical evidence is not probative).  

Accordingly, the Hickson element (2) is not met as to 
malaria, encephalitis, meningitis or any cerebral vascular 
accident in service.  

With respect to element (3), nexus, there is no competent 
medical evidence in this case which provides any basis to 
establish a nexus between the cause of the veteran's death to 
any event or etiology in service or to any service-connected 
disability. The appellant has been specifically notified of 
the importance of providing competent evidence, medical in 
nature, to link the cause of the veteran's death to his 
military service, and she has submitted several medical 
statement.  
In an June 2003 statement the appellant contends that the 
veteran may have had dormant or "adormant" malaria in 
service, and that his was a contributory cause of the 
veteran's death.  However, it is now well-established that 
laypersons without medical training, such as the appellant, 
are not competent to comment on medical matters, including 
diagnosing the veteran with malaria in service, whether 
dormant or otherwise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. Thus, to the extent that the appellant is 
attempting to link the veteran's death to his service, her 
opinion is entitled to no weight of probative value.  

There is medical evidence which the appellant believes 
supports her assertions on appeal, but not her contention 
that the veteran may have had dormant malaria in service.  As 
noted above, the March 1998, May 1998 and December 1998 
private medical statements of Drs. J. E. R. and W. A. M. 
indicate a belief that if the veteran had had malaria in 
service, then it is possible that such malaria could have 
caused encephalitis, which resulted in the need for a shunt 
in 1991, and complicated the veteran's terminal treatment for 
meningitis.  However, given the speculative and equivocal 
nature of each of these three medical opinions, and as each 
are largely based on an unsubstantiated history of in-service 
malaria provided by the appellant, the Board places less 
weight on the medical statements of these two physicians, 
than the contemporaneous service medical records and the 
several statement of the veteran during his life denying any 
malaria in service.  Cahall v. Brown, 7 Vet.App. 232 (1994).  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  However, lay evidence, while competent to provide 
evidence of observable symptoms, the appellant is generally 
not competent to state that the veteran had malaria, whether 
dormant or otherwise, in service, or that the death of the 
veteran was due to, or hastened by, his service or service-
connected disability.  See Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Additionally, equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Finally, it is the province and duty of the Board to weigh 
the credibility and probity of the evidence of record.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

The Board also notes that the certificate of death does not 
support the claim, which does not list any history of malaria 
in service, or that any service-connected disability was a 
cause of or contributing factor in the veteran's death.  
Similarly, the terminal and near terminal treatment records 
show that the veteran contracted "viral" meningitis while a 
patient in a nursing home, secondary to encephalitis and 
cerebral vascular accidents, status post lumboperitoneal 
shunt, but not as a result of any incident of service or 
service-connected disability.  Thus, service medical records, 
statement of the veteran during his life, remote post-service 
medical records (dated from 1945 to 1984), and the veteran's 
terminal treatment records weigh against the appellant's 
speculative and unsupported statements on appeal.  

For the reasons expressed immediately above, the Board 
concludes that a medical nexus has not been established 
between the veteran's service and the cause of his death.  
Element (3) has not been met, and the appellant's claim fails 
on this and the basis that element (2) has not been met.  

In doing so, the Board would emphasize that the most 
probative evidence on file of any possible malaria in 
service, or of any relationship between the veteran's death 
and his prior service, are his service medical records and 
his certificate of death.  Both of these documents tend to 
contradict the appellants assertions on appeal.  Black, 
supra; see also, Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993); Pond v. West, 12 Vet. App. 341 (1999).

In summary, for the reasons herein set forth, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  Service connection for the cause of the 
veteran's death is therefore denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


	                        
____________________________________________
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



